Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goesnar (20180063482) in view of Vronay (20060251382).
Regarding claim 1, Goesnar teaches a method for framing video, comprising: associating a current region-of-interest (ROI) corresponding to video of a scene being imaged (pars. 21-23);
detecting speakers in the scene (pars. 21-22);
performing a reframing operation comprising dynamically calculating a target region of interest (ROI), wherein the target ROI is generated based on active speakers in the scene (par. 24); and
Goesnar does not explicitly disclose transition techniques. 
Vronay teaches transitioning to the target ROI from the current ROI based on one of a cutover transition technique and a smooth transition technique (see pars. 153-159).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Goesnar the ability to have different transitions when changing the window as taught by Vronay in order to improve the cinematic effects and transitions when changing the ROI.  
Regarding claim 2, see figure 14 of Vronay which teaches a close of a person excluding non-speakers.  
Regarding claim 9, see par. 164 of Vronay.  
Regarding claim 10, see par. 22 of Goesnar.
Regarding claim 11, see par. 24 of Goesnar (cropping the person).
Regarding claim 12, see the rejection of claim 1. 
Regarding claim 13, see the rejection of claim 2. 
Regarding claims 20-22, see the rejection of claims 9-11.



Claims 3-8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goesnar (20180063482) in view of Vronay (20060251382) in further view of Childress (10778941).
Regarding claim 3, Childress teaches calculating overlap threshold in a ROI and then transitioning to the new ROI (see col. 7 lines 9-40).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Goesnar and Vronay the ability to calculate a degree of overlap and using this degree to determine to change the ROI of as taught by Childress in order to determine when a new speaker is active.
Regarding claim 4, see col. 7 lines 24-30 of Childress.  
Regarding claim 5, see the rejection of claim 3 and figure 9 (overlap between two boxes) of Childress.
Regarding claim 6, see col. 6 line 1 to 49 of Childress.  
Regarding claim 7, see col. 5 lines 49-66 of Childress.  
Regarding claim 8, see col. 6 lines 50-68.  
Regarding claim 14-19, see the rejection of claims 3-8. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666